


Exhibit 10.43

 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  A POWER OF SALE MAY ALLOW
TRUSTEE OR MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS INSTRUMENT.

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING
(TEXAS)

 

by and from

 

GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation,

 

(Mortgagor, Debtor and Grantor)

 

to

 

Aaron Roffwarg, an individual, as Trustee, “Trustee”

 

for the benefit of

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

(Mortgagee, Beneficiary and Grantee)

 

dated as of April 30, 2010

 

County:

Fort Bend

State:

Texas

 

THIS INSTRUMENT IS A DEED OF TRUST AND A FIXTURE FILING AND SHOULD BE FILED FOR
RECORD IN THE RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE RECORDED.  THIS
INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A DEED OF TRUST, BUT
ALSO AS A FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES
ON THE REAL PROPERTY DESCRIBED HEREIN.

 

PREPARED BY:

 

Bracewell & Giuliani LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Attention:  Heather Brown

 

RECORDING REQUESTED BY AND WHEN RECORDED, RETURN TO:

 

Bracewell & Giuliani LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Attention:  Brandie Martin

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (TEXAS)

 

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (TEXAS) (this “Deed of Trust”) is dated as of the 30th day of
April, 2010, by and from GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware
corporation (“Mortgagor”), whose address is 13927 South Gessner Road, Missouri
City, TX 77489, to Aaron Roffwarg, an individual, as trustee (“Trustee”), whose
address is 711 Louisiana, Suite 2300, Houston, TX 77002, for the benefit of Bank
of America, N.A., as Administrative Agent (“Mortgagee”), for the holders of the
Secured Obligations (as defined below), having an address at Agency Management,
901 Main Street, 14th Floor, Dallas, Texas 75202-3714.

 

ARTICLE I
Definitions

 

All capitalized terms used herein without definition shall have the respective
meanings ascribed to them in that certain Credit Agreement dated as of April 30,
2010, among GLOBAL GEOPHYSICAL SERVICES, INC. (the “Borrower”), the financial
institutions from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer
(as amended, amended and restated, supplemented, extended,  or otherwise
modified from time to time, the “Credit Agreement”).  As used in this Deed of
Trust, the following terms shall have the following meanings:

 

1.1                                 “Cash Collateral Accounts” means any deposit
account with Mortgagee which is designated, maintained, and under the control of
Mortgagee and over which Mortgagee has a security interest, and which has been
established pursuant to the provisions of this Deed of Trust for the purposes
described in this Deed of Trust, including for collecting, holding, disbursing,
or applying certain funds, all in accordance with this Deed of Trust.

 

1.2                                 “Event of Default” shall have the meaning
set forth in Article IV hereof.

 

1.3                                 “Indemnified Party” means the Mortgagee (and
any sub-agent thereof), the Trustee, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons.

 

1.4                                 “Mortgaged Property”:  All of Mortgagor’s
present and future right, title and interest in and to (1) the fee interest in
the real property described in Exhibit A attached hereto and incorporated herein
by this reference, together with any greater estate therein as hereafter may be
acquired by Mortgagor (the “Land”), (2) all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land (the “Improvements”; the Land and Improvements are collectively
referred to as the “Premises”), (3) all materials, supplies, equipment,
apparatus and other items of personal property now owned or hereafter acquired
by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements (the “Fixtures”), (4) all goods, accounts, general
intangibles, instruments, documents, chattel paper

 

--------------------------------------------------------------------------------


 

and all other personal property of any kind or character, including such items
of personal property as defined in the UCC (defined below), now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (5) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts maintained by Mortgagor with respect to the
Mortgaged Property (the “Deposit Accounts”), (6) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (7) all of the rents,
revenues, royalties, income, proceeds, profits, security and other types of
deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Mortgaged Property (the “Rents”), (8) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (9) all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (10) all property tax refunds (the “Tax
Refunds”), (11) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof, howsoever arising, including from the
collection, sale, lease, exchange, assignment, licensing or other disposition of
such property, and all claims of Mortgagor against third parties for loss,
damage or impairment of value of such property the (“Proceeds”), (12) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”), and (13) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty (the “Condemnation Awards”).  As used in this Deed of Trust, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.

 

1.5                                 “Permitted Liens”:  Liens permitted by the
Credit Agreement.

 

1.6                                 “Secured Obligations”:  means (without
duplication):

 

(a)                                  the Obligations; and

 

(b)                                 any increases, extensions, renewals,
replacements, and rearrangements of the foregoing obligations under any
amendments, supplements, and other modifications of the agreements creating the
foregoing obligations, in each case, whether direct or indirect, absolute or
contingent.

 

1.7                                 “UCC”:  The Uniform Commercial Code of Texas
or, if the creation, perfection and enforcement of any security interest herein
granted is governed by the laws of a state other than Texas, then, as to the
matter in question, the Uniform Commercial Code in effect in that state.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
Grant

 

2.1                                 Grant.  To secure the full and timely
payment and performance of the Secured Obligations, Mortgagor GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Trustee the Mortgaged Property, subject, however,
to the Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property, IN TRUST FOR
MORTGAGEE, WITH POWER OF SALE, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Trustee, against anyone claiming by, though or under Mortgagor,
but not otherwise.

 

2.2                                 Revolving Credit and Future Advances.  It is
contemplated and acknowledged that the Secured Obligations may include revolving
credit loans and advances from time to time, and that this Deed of Trust shall
have effect as of the date hereof to secure all Secured Obligations, regardless
of whether any amounts are advanced on the date hereof or on a later date or,
whether having been advanced, are later repaid in part or in whole and further
advances made at a later date. This Deed of Trust secures all future advances
and obligations constituting Secured Obligations.

 

2.3                                 Mortgagor Remains Liable.  The granting of
the liens, security interests, and assignments and the exercise by Trustee or
Mortgagee of its rights hereunder shall not release Mortgagor from any
obligations nor cause Trustee or Mortgagee to assume any obligations with
respect to the Mortgaged Property.

 

ARTICLE III
Warranties, Representations and Covenants

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

3.1                                 Incorporation of Representations and
Warranties from Credit Agreement.  The representations and warranties contained
in Article V of the Credit Agreement are hereby confirmed and restated, each
such representation and warranty, together with all related definitions and
ancillary provisions, being hereby incorporated into this Deed of Trust by
reference as though specifically set forth in this Section, subject to the
limitations thereon as set forth in the Credit Agreement.

 

3.2                                 Title to Mortgaged Property; Lien of this
Instrument; Filings.  Mortgagor owns the Mortgaged Property free and clear of
any liens, claims or interests, except the Permitted Liens and the matters
described in Exhibit B attached hereto and incorporated by this reference.  This
Deed of Trust creates valid, enforceable first priority liens and security
interests against the Mortgaged Property, and the recording of this Deed of
Trust in the real property records of Fort Bend County, Texas is the only
recording or filing necessary to create a valid mortgage lien that is effective
against third parties and recognized in bankruptcy on the Land.  Except for such
recording and the recording described in Section 6.2, there are no recordings or
filings with, or authorizations, consents, approvals, licenses, permits,
privileges, or other rights granted by, any governmental authorities required to
be held by Mortgagee or Mortgagor in

 

3

--------------------------------------------------------------------------------


 

connection with the execution and delivery of this Deed of Trust, the
performance of this Deed of Trust, or the exercise of rights and remedies under
this Deed of Trust.

 

3.3                                 First Lien Status.  Mortgagor shall preserve
and protect the first lien and security interest status of this Deed of Trust
and the other Loan Documents.  If any lien or security interest other than the
Permitted Liens is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement (including the requirement of providing a bond or other
security satisfactory to Mortgagee).  If the proceeds of the Secured Obligations
are used to pay any indebtedness secured by prior liens, Mortgagee is subrogated
to all of the rights and liens of the holders of such indebtedness.

 

3.4                                 Payment and Performance.  Mortgagor
covenants that it shall timely pay and perform the Secured Obligations.

 

3.5                                 Replacement of Fixtures and Personalty. 
Mortgagor shall not, without the prior written consent of Mortgagee, not to be
unreasonably withheld, permit any of the Fixtures or Personalty owned or leased
by Mortgagor to be removed at any time from the Land or Improvements, unless
such item is removed in the ordinary course of Mortgagor’s business or the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is permitted to be removed by the Credit Agreement, or is obsolete
and is replaced by an article of equal or better suitability and value, owned by
Mortgagor subject to the liens and security interests of this Deed of Trust and
the other Loan Documents, and free and clear of any other lien or security
interest except such as may be permitted under the Credit Agreement or first
approved in writing by Mortgagee.

 

3.6                                 Other Covenants.  Mortgagor agrees to comply
with all the covenants, both affirmative and negative, in the Credit Agreement,
and each such covenant is hereby incorporated by reference as if fully set forth
herein.

 

3.7                                 Condemnation Awards and Insurance.

 

(a)                                  Condemnation Awards.  Mortgagor
collaterally assigns all awards and compensation to which it is entitled for any
condemnation or other taking of the Mortgaged Property, or any purchase in lieu
thereof, to Mortgagee, and, upon the occurrence and continuance of an Event of
Default, Mortgagee may receive such monies.

 

(b)                                 Further Acts.  Mortgagor covenants that
Mortgagor shall execute and deliver such other and further instruments, and
shall do such other and further acts as in the reasonable opinion of Mortgagee
may be necessary to carry out more effectively the purposes of this Deed of
Trust, including without limiting the generality of the foregoing, (i) prompt
correction of any defect in the execution or acknowledgment of this Deed of
Trust, any written instrument comprising part or all of the Secured Obligations,
or any other document executed and delivered in connection herewith; (ii) prompt
correction of any defect which may hereafter be discovered in the title to the
Mortgaged Property, to

 

4

--------------------------------------------------------------------------------


 

the extent such defect would cause any representation and warranty made herein,
if deemed repeated at such time, to not be true and correct; and (iii) prompt
payment when due and owing of all taxes, assessments and governmental charges
imposed on this Deed of Trust.

 

(c)                                  Maintenance of Lien and Security Interest. 
Mortgagor covenants that Mortgagor shall maintain and preserve the Lien and
security interest herein created as a valid first priority security interest on
the Mortgaged Property, subject only to Permitted Liens, until the Liens created
hereby are, or Mortgagor is, as the case may be, released by the applicable
provisions of Section 8.4.

 

(d)                                 Change of Address.  Mortgagor shall
immediately notify Mortgagee of any discontinuance of or change in the address
of Mortgagor’s chief executive office or office where it keeps records
concerning accounts, contract rights and general intangibles.

 

(e)                                  Insurance.  To the extent that insurance is
carried by a third party operator on behalf of Mortgagor, upon request by
Mortgagee, Mortgagor shall obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured.  To the extent
not prohibited by the terms of such insurance or any agreement with such third
party operator (unless otherwise consented by such operator, which consent
Mortgagor will use commercially reasonable efforts to obtain if requested by
Mortgagee), and to the extent related coverage is not terminated or the benefits
available thereunder are not otherwise prejudiced or impaired, Mortgagor hereby
collaterally assigns to Mortgagee any and all monies that may become payable
under any such policies of insurance by reason of damage, loss or destruction of
any of the Mortgaged Property and, upon the occurrence and continuance of an
Event of Default, Mortgagee may receive such monies.

 

ARTICLE IV
Default and Foreclosure

 

4.1                                 Events of Default.  An Event of Default
under the terms of the Credit Agreement shall constitute an “Event of Default”
under this Deed of Trust.

 

4.2                                 Remedies.  If an Event of Default exists,
Mortgagee may, at Mortgagee’s election, and in its own name or through Trustee
or otherwise (all further references in this Section 4, to Mortgagee shall be
deemed to refer to Mortgagee or Trustee acting on behalf of Mortgagee), exercise
any or all of the following rights, remedies and recourses:

 

(a)                                  Acceleration.  Declare the Secured
Obligations to be immediately due and payable, without further notice,
presentment, protest, notice of intent to accelerate, notice of acceleration,
demand or action of any nature whatsoever (each of which hereby is expressly
waived by Mortgagor), whereupon the same shall become immediately due and
payable.

 

(b)                                 Entry on Mortgaged Property.  Enter the
Mortgaged Property and take exclusive possession thereof and of all books,
records and accounts relating thereto or

 

5

--------------------------------------------------------------------------------


 

located thereon.  If Mortgagor remains in possession of the Mortgaged Property
after an Event of Default and without Mortgagee’s prior written consent,
Mortgagee may invoke any legal remedies to dispossess Mortgagor.

 

(c)                                  Operation of Mortgaged Property.  Hold,
lease, develop, manage, operate or otherwise use the Mortgaged Property upon
such terms and conditions as Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions of Section 4.8.

 

(d)                                 Foreclosure and Sale.  Sell or offer for
sale the Mortgaged Property in such portions, order and parcels as Mortgagee may
determine, with or without having first taken possession of the same, to the
highest bidder for cash at public auction in accordance with the provisions of
Section 51.002 of the Texas Property Code, as now or hereafter amended, or in
any other manner permitted by the laws of the State of Texas.  Any such sale
conducted pursuant to this Section 4.2(d) shall be made in accordance with such
laws of the State of Texas relating to the sale of real estate or by the
provisions of the UCC relating to the sale of collateral after default by a
debtor (as such laws now exist or may be hereafter amended or succeeded), or by
any other present or subsequent articles or enactments relating to the same. 
With respect to any notices required or permitted under the UCC, Mortgagor
agrees that ten days prior written notice shall be deemed commercially
reasonable.  At any such sale whether made under the power herein contained, the
UCC, any other legal requirement or by virtue of any judicial proceedings or any
other legal right, remedy or recourse, (1) it shall not be necessary for
Mortgagee to be physically present at or to have constructive possession of the
Mortgaged Property (Mortgagor shall deliver to Mortgagee any portion of the
Mortgaged Property not actually or constructively possessed by Mortgagee
immediately upon demand by Mortgagee), and the title to and right of possession
of any such property shall pass to the purchaser thereof as completely as if
Mortgagee had been actually present and delivered to such purchaser at such
sale, (2) each instrument of conveyance executed by Mortgagee shall contain a
special warranty of title, binding upon Mortgagor, (3) each recital contained in
any instrument of conveyance made by Mortgagee shall prima facially establish
the truth and accuracy of the matters recited therein, including, without
limitation, nonpayment of the Secured Obligations, advertisement and conduct of
such sale in the manner provided herein and otherwise by law, and appointment of
any successor Mortgagee hereunder, (4) any prerequisites to the validity of such
sale shall be prima facially presumed to have been performed, (5) the receipt by
Mortgagee or other party making the sale of the purchase money shall be a
sufficient discharge to the purchaser or purchasers for its or their purchase
money and no such purchaser or purchasers, or its or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
non-application thereof, and (6) to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the

 

6

--------------------------------------------------------------------------------


 

property sold or any part thereof, by, through or under Mortgagor.  Mortgagee
may be a purchaser at such sale and if Mortgagee is the highest bidder,
Mortgagee may credit the portion of the purchase price that would be distributed
to Mortgagee against the Secured Obligations in lieu of paying cash.

 

(e)                                  Receiver.  Make application to a court of
competent jurisdiction for, and obtain from such court as a matter of strict
right and without notice to Mortgagor or regard to the adequacy of the Mortgaged
Property for the repayment of the Secured Obligations, the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment.  Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 4.8.

 

(f)                                    Other.  Exercise all other rights,
remedies and recourses granted under the Loan Documents or otherwise available
at law or in equity.

 

4.3                                 Separate Sales.  The Mortgaged Property may
be sold in one or more parcels and in such manner and order as Mortgagee, in its
sole discretion, may elect; the right of sale arising out of any Event of
Default shall not be exhausted by any one or more sales.  Supplementing
Section 4.2 hereof, Mortgagee may choose to dispose of some or all of the
Mortgaged Property which consists solely of real property in any manner then
permitted by applicable law.  In its discretion, Mortgagee may also or
alternatively choose to dispose of some or all of the Mortgaged Property, in any
combination consisting of both real and personal property, together in one sale
to be held in accordance with the law and procedures applicable to real
property, as permitted by Section 9.604 of the Texas Uniform Commercial Code. 
Mortgagor agrees that such a sale of personal property together with real
property constitutes a commercially reasonable sale of personal property.

 

4.4                                 Remedies Cumulative, Concurrent and
Nonexclusive.  Mortgagee shall have all rights, remedies and recourses granted
in the Loan Documents and available at law or equity (including the UCC), which
rights (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

 

4.5                                 Release of and Resort to Collateral. 
Mortgagee may release, regardless of consideration and without the necessity for
any notice to or consent by the holder of any subordinate lien on the Mortgaged
Property, any part of the Mortgaged Property without, as to the remainder, in
any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by the Loan Documents or their status as a
first and prior lien and

 

7

--------------------------------------------------------------------------------


 

security interest in and to the Mortgaged Property.  For payment of the Secured
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.

 

4.6                                 Waiver of Redemption, Notice and Marshalling
of Assets.  To the fullest extent permitted by law, Mortgagor hereby irrevocably
and unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of any election by Mortgagee to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents
except as otherwise set forth in this Deed of Trust, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.

 

4.7                                 Discontinuance of Proceedings.  If Mortgagee
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Secured Obligations, the Loan Documents, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

 

4.8                                 Application of Proceeds.  The proceeds of
any sale of the Mortgaged Property or any part thereof, after the occurrence and
during the continuance of an Event of Default, whether under the power of sale
herein granted and conferred or by virtue of judicial proceedings, may be, at
the reasonable discretion of the Mortgagee (i) held by the Mortgagee in one or
more Cash Collateral Accounts as cash collateral for the Secured Obligations or
(ii) applied to the Secured Obligations in the order set forth in Section 8.03
of the Credit Agreement.  Any surplus cash collateral or cash proceeds held by
Mortgagee after payment in full of the Secured Obligations shall be paid over to
Mortgagor or to whomever may be lawfully entitled to receive such surplus.

 

4.9                                 Occupancy After Foreclosure.  Any sale of
the Mortgaged Property or any part thereof in accordance with
Section 4.2(d) will divest all right, title and interest of Mortgagor in and to
the property sold.  Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased.  If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

 

4.10                           No Mortgagee in Possession.  Neither the granting
of the liens, security interests, and assignments hereunder, including the
assignment of Rents and Leases under Article 5 and the granting of security
interests under Article 6, nor the enforcement of any of the remedies under this
Article 4 or any other remedies afforded to Mortgagee under the Loan Documents,
at law or in equity, shall cause Mortgagee to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee to
lease the Mortgaged Property or

 

8

--------------------------------------------------------------------------------


 

attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

4.11                           Costs and Expenses.  All costs or expenses
(including reasonable attorneys’ fees) incurred by Mortgagee (either by it
directly or on its behalf by the Trustee or by any receiver appointed hereunder
in accordance herewith) in protecting and enforcing its rights hereunder shall
constitute part of the Secured Obligations and be secured by this Deed of
Trust.  All amounts due under this Section 4.11 shall be payable no later than
10 Business Days after demand therefor.

 

ARTICLE V
Assignment of Rents and Leases

 

5.1                                 Assignment.  In furtherance of and in
addition to the assignment made by Mortgagor in Section 2.1 of this Deed of
Trust, Mortgagor hereby absolutely and unconditionally assigns, sells transfers
and conveys to Trustee (for the benefit of Mortgagee) and to Mortgagee all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Trustee and
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Secured Obligations and to
otherwise use the same.  The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing.  Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Secured Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate,
without notice to Mortgagor by Trustee or Mortgagee (any such notice being
hereby expressly waived by Mortgagor to the extent permitted by applicable law).

 

5.2                                 Perfection Upon Recordation.  Mortgagor
acknowledges that Mortgagee and Trustee have taken all actions necessary to
obtain, and that upon recordation of this Deed of Trust Mortgagee and Trustee
shall have, to the extent permitted under applicable law, a valid and fully
perfected, first priority, present assignment of the Rents arising out of the
Leases and all security for such Leases.  Mortgagor acknowledges and agrees that
upon recordation of this Deed of Trust Trustee’s and Mortgagee’s interest in the
Rents shall be deemed to be fully perfected, “choate” and enforced as to
Mortgagor and to the extent permitted under applicable law, all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Deed of Trust,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

 

5.3                                 Bankruptcy Provisions.  Without limitation
of the absolute nature of the assignment of the Rents hereunder, Mortgagor,
Trustee and Mortgagee agree that (a) this Deed of Trust shall constitute a
“security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Deed of Trust extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and

 

9

--------------------------------------------------------------------------------


 

(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

5.4                                 No Merger of Estates.  So long as part of
the Secured Obligations secured hereby remain unpaid and undischarged, the fee
and leasehold estates to the Mortgaged Property shall not merge, but shall
remain separate and distinct, notwithstanding the union of such estates either
in Mortgagor, Mortgagee, any tenant or any third party by purchase or otherwise.

 

ARTICLE VI
Security Agreement

 

6.1                                 Security Interest.  This Deed of Trust
constitutes a “security agreement” on personal property within the meaning of
the UCC and other applicable law and with respect to the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards.  To this end, Mortgagor grants to
Mortgagee a first and prior security interest in the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance, Condemnation Awards and all other Mortgaged Property which
is personal property to secure the payment and performance of the Secured
Obligations, and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property.  Any notice of
sale, disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least
ten days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.

 

6.2                                 Financing Statements.  The true and correct
name of Mortgagor as listed in its organizational documents is the name
specified on the signature page of this Deed of Trust.  Mortgagor is organized
under the laws of Delaware, and its chief executive office is at the address set
forth in the first paragraph of this Deed of Trust.  In addition to the
recording of this Deed of Trust as described in Section 3.2, the filing of the
appropriate financing statement against the name of Mortgagor in the office of
the Secretary of State of Mortgagor’s state of organization is the only filing
or recording necessary to perfect the security interests purported to be granted
hereunder on the Personalty, Fixtures, Leases, Rents, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards, and all other Mortgaged
Property which is personal property to the extent that the security interest can
be perfected under the UCC by filing.  Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.

 

ARTICLE VII
Concerning the Trustee

 

7.1                                 Certain Rights.  With the approval of
Mortgagee, Trustee shall have the right to select, employ and consult with
counsel.  Trustee shall have the right to rely on any instrument,

 

10

--------------------------------------------------------------------------------


 

document or signature authorizing or supporting any action taken or proposed to
be taken by it hereunder, believed by it in good faith to be genuine.  Trustee
shall be entitled to reimbursement for actual, reasonable expenses incurred by
it in the performance of its duties and to reasonable compensation for Trustee’s
services hereunder as shall be rendered.  Mortgagor shall, from time to time,
pay the compensation due to Trustee hereunder and reimburse Trustee for, and
indemnify, defend and save Trustee harmless against, all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for Trustee) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against Trustee in any
way relating to or arising out of or in connection with the execution, delivery,
performance or administration of this Deed of Trust, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF TRUSTEE; provided that such indemnity shall
not be available to Trustee to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of Trustee or (y) result from a claim brought
by the Mortgagor or any other Loan Party against an Indemnitee for a breach in
bad faith of Trustee’s obligations hereunder or under any other Credit 
Document, if the Mortgagor or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

7.2                                 Retention of Money.  All moneys received by
Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and Trustee
shall be under no liability for interest on any moneys received by Trustee
hereunder.

 

7.3                                 Successor Trustees.  The Trustee may resign
in writing addressed to Mortgagee or be removed at any time with or without
cause by an instrument in writing duly executed by Mortgagee.  In case of the
death, resignation or removal of the Trustee, a successor Trustee may be
appointed by Mortgagee by instrument of substitution complying with any
applicable requirements of Law, and in the absence of any requirement, without
other formality other than an appointment and designation in writing.  The
appointment and designation will vest in the named successor Trustee all the
estate and title of the Trustee in all of the Mortgaged Property and all of the
rights, powers, privileges, immunities and duties hereby conferred upon the
Trustee.  All references herein to the Trustee will be deemed to refer to any
successor Trustee from time to time acting hereunder.

 

7.4                                 Perfection of Appointment.  Should any deed,
conveyance or instrument of any nature be required from Mortgagor by any
successor Trustee to more fully and certainly vest in and confirm to such
successor Trustee estates, rights, powers and duties provided for herein, then,
upon request by such Trustee, all such deeds, conveyances and instruments shall
be made, executed, acknowledged and delivered and shall be caused to be recorded
and/or filed by Mortgagor.

 

7.5                                 Trustee Liability.  Except in the case of
Trustee’s gross negligence, willful misconduct, or breach in bad faith of
Trustee’s obligations hereunder or any other Loan Document as determined by a
court of competent jurisdiction by final and nonappealable

 

11

--------------------------------------------------------------------------------


 

judgment, in no event or circumstance shall Trustee or any substitute Trustee
hereunder be personally liable under or as a result of this Deed of Trust for
any action by Trustee (or any substitute Trustee) in the exercise of the powers
hereby granted or otherwise.

 

ARTICLE VIII
Miscellaneous

 

8.1                                 Attorney-in-Fact.  Mortgagor hereby
irrevocably appoints Mortgagee and its successors and assigns, as its
attorney-in-fact, which agency is coupled with an interest and with full power
of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten days
after written request by Mortgagee, (b) upon the issuance of a deed pursuant to
the foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Mortgagee’s security interests and rights in or
to any of the Mortgaged Property, and (d) while any Event of Default exists, to
perform any obligation of Mortgagor hereunder, however:  (1) Mortgagee shall not
under any circumstances be obligated to perform any obligation of Mortgagor;
(2) any sums advanced by Mortgagee in such performance shall be added to and
included in the Secured Obligations and shall bear interest at the rate or rates
at which interest is then computed on the Secured Obligations; (3) Mortgagee, as
such attorney-in-fact, shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.1.

 

8.2                                 Advances by Mortgagee.  Each and every
covenant of Mortgagor herein contained shall be performed by Mortgagor solely at
Mortgagor’s expense.  If Mortgagor fails to perform any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to perform the same on Mortgagor’s behalf, and
Mortgagor hereby agrees to repay the expenses of Mortgagee or the Trustee,
including any reasonable attorneys’ fees incurred in connection therewith, on
demand plus interest thereon from the date of the advance until reimbursement of
Mortgagee or the Trustee at the Default Rate.  In addition, Mortgagor hereby
agrees to repay on demand any costs and expenses, including reasonable
attorneys’ fees, incurred by Mortgagee or the Trustee and in accordance with the
terms of this Deed of Trust, including such costs and expenses, including
reasonable attorneys’ fees, incurred pursuant to Section 4.2, Section 4.11,
Section 8.2 or Section 8.3 hereof, plus interest on the amounts thereof from
time to time remaining unpaid from the date of the advance by Mortgagee or the
Trustee until reimbursement of Mortgagee or the Trustee at the Default Rate. 
Such amounts will be in addition to any other sum of money which, pursuant to
the terms and conditions of the written instruments comprising part of the
Secured Obligations, is due and owing.  No such performance by Mortgagee will be
deemed to relieve Mortgagor from any default hereunder.

 

12

--------------------------------------------------------------------------------

 

8.3                                 Defense of Claims.  Mortgagor shall promptly
notify Mortgagee in writing of the commencement of any legal proceedings
affecting Mortgagor’s title to any material portion of the Mortgaged Property,
Mortgagee’s Lien on any material portion of the Mortgaged Property, or which, if
determined adversely to Mortgagor, could reasonably be expected to result in a
Material Adverse Effect, and shall take such action, as may be reasonably
necessary to preserve Mortgagor’s title thereto and Mortgagee’s or the Trustee’s
Lien therein.  If Mortgagor fails or refuses to so defend Mortgagor’s or
Mortgagee’s or the Trustee’s rights to the Mortgaged Property, Mortgagee may,
but shall not have obligation to take such action on behalf of and in the name
of Mortgagor as Mortgagee may deem reasonably necessary to preserve such
interests therein.  Moreover, Mortgagee (either by it directly or on its behalf
by the Trustee or any receiver appointed hereunder) may take such independent
action in connection therewith as it may deem reasonably necessary, including
the right to employ independent counsel and to intervene in any suit affecting
Mortgagee’s or the Trustee’s Lien on the Mortgaged Property.  All costs and
expenses, including reasonable attorneys’ fees, incurred by Mortgagee or Trustee
pursuant to this Section 8.3 shall be included in the Secured Obligations
secured by this Deed of Trust and shall be payable no later than 10 Business
Days after demand therefor.

 

8.4                                 Release of Liens; Termination.

 

(a)                                  Liens granted to or held by Mortgagee or
Trustee under this Deed of Trust shall be released as follows: (i) with respect
to all such Liens, when the Aggregate Commitments have been fully and finally
terminated and all the Secured Obligations have been indefeasibly paid in full
(other than contingent indemnification obligations and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and all Letters of Credit
have expired or terminated (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made); and (ii) with respect to any Lien on the Mortgaged Property
that is Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted under the Credit Agreement or under any other Loan
Document, at the request and sole expense of the Mortgagor, the Administrative
Agent shall promptly execute and deliver to Mortgagor all releases or other
documents necessary or desirable for the release of the Lien.

 

(b)                                 Mortgagor shall be released from its
obligations hereunder as follows: when the Aggregate Commitments have been fully
and finally terminated and all the Secured Obligations have been indefeasibly
paid in full (other than contingent indemnification obligations and obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and all Letters of Credit
have expired or terminated (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made).

 

(c)                                  Mortgagee will, at Mortgagor’s expense,
promptly execute and deliver such documents and notices and take such other
actions as Mortgagor may reasonably request to evidence the release of any Lien
or of Mortgagor in accordance with this Section 8.4, which documents and notices
shall be binding on Trustee (and his substitutes, successors and assigns)
whether or not Trustee shall join in such documents and notices).  Any execution
and delivery

 

13

--------------------------------------------------------------------------------


 

of termination statements or documents pursuant to this Section 8.4 shall be
without recourse to or warranty by Mortgagee or Trustee.  No consent of any Cash
Management Bank or Hedge Bank (except in such Person’s capacity as a Lender, if
applicable) shall be required for any release of the Mortgaged Property or
Mortgagor pursuant to this Section 8.4.

 

8.5                                 Renewals, Amendments and Other Security. 
Without notice or consent of Mortgagor required hereunder, renewals and
extensions of the written instruments constituting part or all of the Secured
Obligations may be given at any time and amendments may be made to agreements
relating to any part of such written instruments or the Mortgaged Property
(except for this Deed of Trust).  Mortgagee may take or hold other security for
the Secured Obligations without notice to or consent of Mortgagor.  The
acceptance of this Deed of Trust by Mortgagee shall not waive or impair any
other security Mortgagee may have or hereafter acquire to secure the payment of
the Secured Obligations nor shall the taking of any such additional security
waive or impair the Lien and security interests herein granted.  The Trustee and
Mortgagee may resort first to such other security or any part thereof, or first
to the security herein given or any part thereof, or from time to time to either
or both, even to the partial or complete abandonment of either security, and
such action will not be a waiver of any rights conferred by this Deed of Trust. 
This Deed of Trust may not be amended, waived or modified except in a written
instrument executed by both Mortgagor and Mortgagee.

 

8.6                                 Security Agreement, Financing Statement and
Fixture Filing.  This Deed of Trust will be deemed to be and may be enforced
from time to time as an assignment, chattel mortgage, contract, deed of trust,
financing statement, real estate mortgage, or security agreement, and from time
to time as any one or more thereof if appropriate under applicable state Law. 
AS A FINANCING STATEMENT, THIS DEED OF TRUST IS INTENDED TO COVER ALL OF THE
MORTGAGED PROPERTY.  THIS DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO FIXTURES INCLUDED WITHIN THE
MORTGAGED PROPERTY.  This Deed of Trust shall be filed in the real estate
records or other appropriate records of the county or counties in the state in
which any part of the Mortgaged Property is located as well as the Uniform
Commercial Code records of the Secretary of State or other appropriate office of
the state in which any of the Mortgaged Property or Mortgagor is located.  At
Mortgagee’s reasonable request, Mortgagor shall deliver financing statements
covering the Mortgaged Property and Fixtures, which financing statements may be
filed in the Uniform Commercial Code records of the Secretary of State or other
appropriate office of the state in which any of the Mortgaged Property or
Mortgagor is located or in the county where any of the Mortgaged Property is
located.  Furthermore, Mortgagor hereby irrevocably authorizes Mortgagee, at any
time and from time to time, to file in any applicable Uniform Commercial Code
jurisdiction any financing statement or document and amendments thereto, without
the signature of Mortgagor where permitted by Law, in order to perfect or
maintain the perfection of any security interest granted under this Deed of
Trust.  A photographic, carbon, facsimile or other reproduction of this Deed of
Trust shall be sufficient as a financing statement.

 

8.7                                 Unenforceable or Inapplicable Provisions. 
If any term, covenant, condition or provision hereof is invalid, illegal or
unenforceable in any respect, the other provisions hereof will remain in full
force and effect and will be liberally construed in favor of the Trustee and
Mortgagee in order to carry out the provisions hereof.

 

14

--------------------------------------------------------------------------------


 

8.8                                 Rights Cumulative.  Each and every right,
power and remedy herein given to the Trustee or Mortgagee will be cumulative and
not exclusive, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Trustee or Mortgagee,
as the case may be, and the exercise, or the beginning of the exercise, of any
such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by the Trustee or Mortgagee in the exercise of any right,
power or remedy will impair any such right, power or remedy or operate as a
waiver thereof or of any other right, power or remedy then or thereafter
existing.

 

8.9                                 Waiver by Mortgagee.  None of the terms or
provisions of this Deed of Trust may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.01 of the Credit
Agreement.  No consent of any Cash Management Bank or Hedge Bank (except in such
Person’s capacity as a Lender, if applicable) shall be required for any waiver,
amendment, supplement or other modification to this Deed of Trust.

 

8.10                           Terms.  The term “Mortgagor” as used in this Deed
of Trust will be construed as singular or plural to correspond with the number
of persons executing this Deed of Trust as Mortgagor.  If more than one person
executes this Deed of Trust as Mortgagor, his, her, its, or their duties and
liabilities under this Deed of Trust will be joint and several.  The terms
“Mortgagee” and “Mortgagor” as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
permitted assigns of those parties.  Unless the context otherwise requires,
terms used in this Deed of Trust which are defined in the Uniform Commercial
Code of Texas are used with the meanings therein defined.

 

8.11                           Counterparts.  This Deed of Trust may be executed
in any number of counterparts, each of which will for all purposes be deemed to
be an original and all of which, when taken together, shall constitute one
contract.

 

8.12                           Governing Law.  This Deed of Trust shall be
governed by and construed in accordance with federal Law and, to the extent not
inconsistent therewith, the Laws of the State of Texas without reference to its
conflicts-of-laws principles.

 

8.13                           Notice.  All notices required or permitted to be
given by Mortgagor or Mortgagee or Trustee shall be made in the manner set forth
in the Credit Agreement and shall be addressed as follows:

 

Mortgagor:                                                                                  
Global Geophysical Services, Inc.

13927 South Gessner Road

Missouri City, TX 77489

 

15

--------------------------------------------------------------------------------


 

Mortgagee:                                                                                 
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Michelle Diggs
Facsimile: (214) 290-9423

 

Trustee:                                                                                                   
Aaron Roffwarg
711 Louisiana
Suite 2300
Houston, TX 77002

 

Any notices to be given to the

Trustee shall also be delivered to Mortgagee.

 

8.14                           Successors and Assigns.

 

(a)                      This Deed of Trust is binding upon Mortgagor,
Mortgagor’s successors and permitted assigns, and shall be binding on and inure
to the benefit of each Secured Party, and the provisions hereof shall likewise
be covenants running with the land.

 

(b)                     Subject to clause (d) below, this Deed of Trust shall be
transferable, with the same force and effect and to the same extent as the
Secured Obligations may be transferable pursuant to and in accordance with the
Credit Agreement, it being understood that, upon the transfer or assignment by
any Secured Party of any of the Secured Obligations pursuant to and in
accordance with the Credit Agreement, the legal holder of such Secured
Obligations shall have all of the rights granted to the assigning Secured Party
under this Deed of Trust.  Mortgagor specifically agrees that upon any transfer
of all or any portion of the Secured Obligations, this Deed of Trust shall
secure the existing Secured Obligations of Mortgagor so transferred to the
transferee and any and all Secured Obligations to such transferee thereafter
arising.

 

(c)                      Mortgagor hereby recognizes and agrees that the holders
of the Secured Obligations (or any of them) may, from time to time, one or more
times, transfer all or any portion of the Secured Obligations to one or more
third parties, to the extent permitted by and in accordance with the Credit
Agreement.  Such transfers may include, but are not limited to, sales of
participation interests in such Secured Obligations in favor of one or more
third parties, to the extent permitted by and made in accordance with the Credit
Agreement.  Upon any transfer of all or any portion of the Secured Obligations
in accordance with the Credit Agreement and subject to clause (d) below (but not
in the case of any sale of participations), the Mortgagee may transfer and
deliver any and/or all of the Mortgaged Property in its possession pursuant
hereto to the transferee of such Secured Obligations and such Mortgaged Property
shall secure any and all of the Secured Obligations then existing and thereafter
arising, and after any such transfer has taken place, the Mortgagee shall be
fully discharged from any and all future liability and responsibility to the
Mortgagor with respect to such Mortgaged Property so transferred, and the
transferee thereafter shall be vested with all the powers, rights and duties of
the transferor with respect to such Mortgaged Property.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained herein, including the provisions of clauses (b) and (c) above, when
any Cash Management Bank or Hedge Bank assigns or otherwise transfers any
interest held by it under any Secured Cash Management Agreement or Secured Hedge
Agreement, as applicable, to any other Person pursuant to the terms of such
agreement, that other Person shall thereupon become vested with all the benefits
held by such Cash Management Bank or Hedge Bank, as applicable, under this Deed
of Trust only if such Person is also then a Lender or an Affiliate of a Lender.

 

8.15                           Article and Section Headings.  The article and
section headings in this Deed of Trust are inserted for convenience of reference
and shall not be considered a part of this Deed of Trust or used in its
interpretation.

 

8.16                           Usury Not Intended.  It is the intent of
Mortgagor and Mortgagee in the execution and performance of this Deed of Trust,
the Credit Agreement and the other Loan Documents to contract in strict
compliance with applicable usury laws governing the Secured Obligations
including such applicable usury laws of the State of Texas and the United States
of America as are from time-to-time in effect.  In furtherance thereof,
Mortgagee and Mortgagor stipulate and agree that none of the terms and
provisions contained in this Deed of Trust, the Credit Agreement or the other
Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the maximum non-usurious rate permitted by applicable law and that,
in determining whether the interest contracted for, charged, or received by a
holder of Loans exceeds the maximum non-usurious rate permitted by applicable
law, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Secured Obligations.  In the event that, notwithstanding the foregoing, under
any circumstances the aggregate amounts taken, reserved, charged, received or
paid on the Secured Obligations, include amounts which by applicable law are
deemed interest which would exceed the maximum non-usurious rate permitted by
applicable law, then such excess shall be deemed to be a mistake and Mortgagee
shall credit the same on the principal of the Secured Obligations (or if the
Secured Obligations shall have been paid in full, refund said excess to
Mortgagor).

 

8.17                           Credit Agreement.  To the fullest extent
possible, the terms and provisions of the Credit Agreement shall be read
together with the terms and provisions of this Deed of Trust so that the terms
and provisions of this Deed of Trust do not conflict with the terms and
provisions of the Credit Agreement; provided, however, notwithstanding the
foregoing, in the event that any of the terms or provisions of this Deed of
Trust conflict with any terms or provisions of the Credit Agreement, the terms
or provisions of the Credit Agreement shall govern and control for all purposes;
provided that the inclusion in this Deed of Trust of terms and provisions
supplemental to the rights or remedies in favor of the Mortgagee not addressed
in the Credit Agreement shall not be deemed to be a conflict with the Credit
Agreement and all such additional terms, provisions, supplemental rights or
remedies contained herein shall be given full force and effect.

 

17

--------------------------------------------------------------------------------


 

8.18                           Due Authorization.  Mortgagor hereby represents
and warrants to Mortgagee and Trustee that the obligations of Mortgagor under
this Deed of Trust are the valid, binding and legally enforceable obligations of
Mortgagor, except as enforceability may be limited by Debtor Relief Laws and
similar laws affecting creditor’s rights generally or providing relief for
debtors and subject to general principles of equity, and that the execution, and
delivery of this Deed of Trust by Mortgagor and the performance by Mortgagor of
all of the terms and conditions to be observed and performed by it hereunder
have been duly and validly authorized by all necessary corporate or equivalent
action of Mortgagor, and that Mortgagor has duly executed and delivered this
Deed of Trust.

 

8.19                           No Offsets, Etc.  Mortgagor hereby represents,
warrants, and covenants to Mortgagee and Trustee that there are no offsets,
counterclaims or defenses at law or in equity against this Deed of Trust or the
indebtedness secured hereby.

 

8.20                           Bankruptcy Limitation.  Notwithstanding anything
contained herein to the contrary, it is the intention of Mortgagor, Mortgagee
and the holders of the Secured Obligations that the amount of the Secured
Obligation secured by Mortgagor’s interests in any of its property shall be in,
but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and other similar law of any governmental authority
applicable to Mortgagor.  Accordingly, notwithstanding anything to the contrary
contained in this Deed of Trust or in any other agreement or instrument executed
in connection with the payment of any of the Secured Obligations, the amount of
the Secured Obligations secured by Mortgagor’s interests in any of its property
pursuant to this Deed of Trust shall be limited to an aggregate amount equal to
the largest amount that would not render Mortgagor’s obligations hereunder or
the Liens and security interest granted to Mortgagee hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable Law.

 

8.21                           Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, Mortgagor shall not assert, and
hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Deed of Trust, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnified Party
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnified Party through telecommunications, electronic or
other information transmission systems in connection with this Deed of Trust or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

8.22                           DEFICIENCY JUDGMENT. MORTGAGEE HAS THE RIGHT TO
PROCEED TO OBTAIN AND COLLECT DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF
THE MORTGAGED PROPERTY UNDER APPLICABLE TEXAS LAW.

 

18

--------------------------------------------------------------------------------


 

8.23                           Other Security Documents.  The Mortgaged Property
hereunder may be covered by multiple security documents in favor of Mortgagee
governed by different laws.  Mortgagee may elect to pursue its rights against
the Mortgaged Property under this Deed of Trust or any such security document in
any jurisdiction, without waiving Mortgagee’s rights under this Deed of Trust or
any other security document.

 

8.24                           No Oral Agreements.  THIS WRITTEN AGREEMENT AND
THE WRITTEN DOCUMENTS RELATED TO THE SECURED OBLIGATIONS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be fully EXECUTED AND DELIVERED by authority duly given.

 

 

MORTGAGOR:

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

 

 

Name: P. Mathew Verghese

 

 

Title: Senior VP and Chief Financial Officer

STATE OF TEXAS

§

 

§

COUNTY OF FORT BEND

§

 

This instrument was executed before me on this 30th day of April, 2010, by P.
Mathew Verghese, Senior VP and Chief Financial Officer of Global Geophysical
Services, Inc., a Delaware corporation, on behalf of said corporation.

 

Witness my hand and official seal.

 

 

 

/s/ Traci Ann Cooper

 

 

 

Notary Public

 

 

 

My Commission expires: 02/03/2013

 

 

Signature Page to Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filing

Fort Bend County, Texas

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PREMISES LOCATED AT 13927 SOUTH GESSNER ROAD, MISSOURI
CITY, TEXAS 77489

 

FORT BEND COUNTY, TEXAS

 

All of GLOBAL GEOPHYSICAL INDUSTRIAL PARK, a subdivision of 17.5284 acre, as set
forth on map or plat thereof recorded under Slide No. 20060274 of the Plat
Records of Fort Bend County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

1.                                       Restrictive Covenants recorded in/under
Slide No. 20060274 of the Plat Records of FORT BEND County, Texas, but omitting
any covenant or restriction based on race, color, religion, sex, handicap,
familial status, or national origin.

 

2.                                       Building set back line thirty (30) feet
in width along the property lines common with South Gessner Road as shown on
plat recorded in Slide No. 20060274 of the Plat Records of Fort Bend County,
Texas.

 

3.                                       Building set back line ten (10) feet in
width adjacent to Industrial Drive as shown on the plat recorded in Slide
No. 20060274 of the Plat Records of Fort Bend County, Texas.

 

4.                                       Drainage easement 12.5 feet in width
along the most southeasterly property line, as shown on the plat recorded in
Slide No. 20060274 of the Plat Records of Fort Bend County, Texas.

 

5.                                       Drainage easement thirty (30) feet in
width along the easterly property line as shown on plat recorded in Slide
No. 20060274 of the Plat Records of Fort Bend County, Texas.

 

6.                                       Utility easement ten (10) feet in width
together with an aerial easement eleven (11) feet, six (6) inches wide from a
plane sixteen feet above the ground upwards, adjacent thereto, as shown on plat
recorded in Slide No. 20060274 of the Plat Records of Fort Bend County, Texas
and as affected by Release Of Easement executed by CenterPoint Energy Houston
Electric, LLC, et al., recorded under Fort Bend County Clerk’s File
No. 2006015765.

 

7.                                       Utility easement ten (10) feet in width
southwest of and adjoining the 30’ drainage easement along the easterly property
line, together with an aerial easement eleven (11) feet, six (6) inches wide
from a plane sixteen feet above the ground upwards, adjacent thereto, as shown
on plat recorded in Slide No. 20060274 of the Plat Records of Fort Bend County,
Texas.

 

8.                                       Utility easement ten (10) feet in width
southwest of and adjoining the 30’ drainage easement along the southerly portion
of the easterly property line, together with an aerial easement five (5) feet
wide from a plane sixteen (16) feet above the ground upwards, adjacent thereto,
as shown on plat recorded in Slide No. 20060274 of the Plat Records of Fort Bend
County, Texas.

 

9.                                       Utility easement ten (10) feet in width
along the northwesterly property line together with an aerial easement adjoining
thereto five (5) feet wide from a plane twenty (20) feet above the ground
upward, as shown on plat recorded in Slide No. 20060274 of the Plat Records of
Fort Bend County, Texas.

 

1

--------------------------------------------------------------------------------


 

10.                                 Storm sewer easement thirty (30) feet in
width along the southwest property line as shown on plat recorded in Slide
No. 20060274 of the Plat Records of Fort Bend County, Texas.

 

11.                                 Water main easement ten (10) feet in width
southeast of and adjacent to the above cited ten (10) foot utility easement as
shown on plat recorded in Slide No. 20060274 of the Plat Records of Fort Bend
County, Texas and as affected by Abandonment Of Waterline Easement executed by
Fort Bend County Water Control And Improvement District No. 2 recorded under
Fort Bend County Clerk’s File No. 2006015667.

 

12.                                 Access easement forty (40) feet in width as
shown on plat recorded in Slide No. 20060274 of the Plat Records of Fort Bend
County, Texas and as affected by Abandonment Of Waterline Easement executed by
Fort Bend County Water Control And Improvement District No. 2 recorded under
Fort Bend County Clerk’s File No. 2006015667.

 

13.                                 Utility easement 14 feet in width along a
southwesterly property line as shown on the plat recorded in Slide No. 20060274
of the Plat Records of Fort Bend County, Texas.

 

14.                                 2/3rds of all oil, gas and other minerals as
set out in instrument recorded in Volume 234, Page 622 of the Deed Records of
Fort Bend County, Texas.

 

15.                                 All oil, gas and other minerals as set out
in instrument recorded in Volume 553, Page 833 of the Deed Records of Fort Bend
County, Texas. Surface rights waived with provisions for drill site designation
and surface protection as set out therein.

 

16.                                 1/6th of all oil, gas and other minerals as
set out in instrument recorded in Volume 1096, Page 102 of the Official Records
of Fort Bend County, Texas.

 

17.                                 All of the oil, gas and other minerals as
set out in instruments recorded in/under Clerk’s File No. 9406436 and 9481638 of
the Real Property Records of Fort Bend County, Texas.

 

18.                                 The following matters as shown on survey
dated February 14, 2006 and last revised on March 28, 2006 by Kenneth A.
Gruller, RPLS No. 5476, of Reno & Associates Professional Land Surveying under
Drawing No. 45-0419:

 

a.                                            Easements, or lesser rights, by
virtue of traffic, underground cable, and highway signs adjacent to South
Gessner Road.

 

b.                                           Backslope interceptor along the
northerly portion of subject property.

 

19.                                 The following matters as shown on survey
dated March 6, 2006 and last revised on March 30, 2006 by Kenneth A. Gruller,
RPLS No. 5476, of Reno & Associates Professional Land Surveyors, under Drawing
No. 45-0606:

 

a.                                            Swale/ditch along the
southeasterly portion of subject property lying outside the boundaries of the
dedicated drainage easement.

 

2

--------------------------------------------------------------------------------
